DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is not actually enumerated on the list of claims. It is a paragraph by itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2019/0035764).
As to claim 1, Ho teaches a semiconductor structure (fig. 14), comprising: a conductive line (106); a first etch stop layer (108) formed over the conductive line (106); a first dielectric layer (110) formed over the first etch stop layer (106); a second etch stop layer (118) formed over the first dielectric layer (110); a second dielectric layer (122) formed over the second etch stop layer (118); and an interconnect structure (142 and 112, see fig. 3) electrically coupled to the conductive line (106) and extending through the first etch stop layer (108), the first dielectric layer (110), the second etch stop layer (118), and the second dielectric layer (122), the interconnect structure comprising: a via (112 and the thinner, bottom part of 142) extending through the first etch stop layer (108), the second etch stop layer (118), and the first dielectric layer (110); and a trench (wider, top part of 142) extending through the second dielectric layer (122).
As to claim 3, Ho further teaches an insulating layer (120) formed between the second etch stop layer (118) and the second dielectric layer (122, fig. 14).
As to claim 7, Ho further teaches a thickness of the second etch stop layer ranges from 10 angstroms to 30 angstroms ([0024]).

Claims 1, 2, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 6100184).
As to claim 1, Zhao teaches a semiconductor structure (fig. 12), comprising: a conductive line (10); a first etch stop layer (13) formed over the conductive line (10); a first dielectric layer (14) formed over the first etch stop layer (13); a second etch stop layer(15) formed over the first dielectric layer (14); a second dielectric layer (18) formed over the second etch stop layer (15); and an interconnect structure (29) electrically coupled to the conductive line (10) and extending through the first etch stop layer (13), the first dielectric layer (14), the second etch stop layer (15), and the second dielectric layer (18), the interconnect structure comprising: a via (thinner, bottom part of 29) extending through the first etch stop layer (13), the second etch stop layer (15), and the first dielectric layer (14); and a trench (wider, top part of 29) extending through the second dielectric layer (18).
As to claim 2, Zhao further teaches the second etch stop layer 15) surrounds a junction of the via and the trench (fig. 12).
As to claim 8, Zhao teaches a method of fabricating a semiconductor structure (figs. 1-12), comprising: forming a first etch stop layer (13) over a conductive line (10, fig. 2, col. 5:53-55); forming a first dielectric layer (14) over the first etch stop layer (13, fig. 3, col. 6:10-13); forming a second etch stop layer 15) over the first dielectric layer (14, fig. 3, col. 6:23-25); removing a portion of the second etch stop layer (15) to expose a portion of the first dielectric layer (14, fig. 5, col. 6:35-41); forming a second dielectric layer (18) over the second etch stop layer (15) and the first dielectric layer (14, fig. 6, col. 6:54-56); removing a portion of the second dielectric layer (18), a portion of the first dielectric layer (14), and a portion of the first etch stop layer (13) to form an opening (24 and 25) and expose the conductive line (10, fig. 10, col. 7:26-57); and filling the opening (24 and 25) with conductive material (29, fig. 12, col. 8:39-42).
As to claim 12, Zhao further teaches applying a photoresist (16) over the second etch stop layer (15) before removing the portion of the second etch stop layer (15) to expose the portion of the first dielectric layer (14, fig. 4, col. 6:30-35).
As to claim 13, Zhao further teaches forming a third etch stop layer (30) over the second dielectric layer (18) and the conductive material (29, fig. 12, col. 9:6-10).
As to claim 14, Zhao further teaches filling the opening (24 and 25) with the conductive material comprises forming both a via (thinner, bottom part of 29) and a trench within the opening (thicker, top part of 29, fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and/or Zhao.
Claims 4-6 are directed to materials and dimensions of the etch stop layer(s) and the interconnect structure. It has not been shown that an etch stop of aluminum oxide or the width of the interconnect structure are non-obvious. The Applicant has not shown that these would NOT have been the result of routine experimentation. Furthermore, aluminum oxide is a well-known etch stop material and nanometer dimensions are standard in art. Therefore, these limitations are not patentable over the prior art, since it has been held that a choosing from a finite number of known options is within the technical grasp of a person having ordinary skill in the art and is not patentable over the prior art. See MPEP 2143(E).

Claims 9-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ho.
As to claim 9, Zhao fails to teach forming an insulating layer over the second etch stop layer. However, Ho teaches an insulating layer 120 over a second etch stop layer 118 in the same field of endeavor (fig. 14, [0023]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form an insulating layer over the second etch stop layer as taught by Ho so as to adjust the etching profile of the interconnect (Ho, [0028]).
As to claim 10, Zhao in view of Ho further teach removing a portion of the second dielectric layer, a portion of the first dielectric layer, and a portion of the first etch stop layer to form the opening further comprises removing a portion of the insulating layer to form the opening (Ho, fig. 11).
As to claim 11, Zhao in view of Ho further teach applying a photoresist over the insulating layer before removing the portion of the second etch stop layer to expose the portion of the first dielectric layer (Ho, fig. 5 and Zhao, fig. 4).
As to claim 15, Zhao in view of Ho teach a method of fabricating a semiconductor structure (Zhao, figs. 1-12), comprising: forming a first etch stop layer (13) over a conductive line (10) that is electrically coupled to an active semiconductor device (fig. 2, col. 5:53-55); forming a first dielectric layer (14) over the first etch stop layer (13, fig. 3, col. 6:10-13); forming a second etch stop layer 15) over the first dielectric layer (14, fig. 3, col. 6:23-25); forming an insulating layer (120) over the second etch stop layer (taught by Ho, see rejection of claim 9 above); removing a first portion of the insulating layer (120) and a portion of the second etch stop layer (15) to expose a portion of the first dielectric layer (14, fig. 5, col. 6:35-41); forming a second dielectric layer (18) over the second etch stop layer (15) and the first dielectric layer (14, fig. 6, col. 6:54-56); removing a portion of the second dielectric layer (18), a portion of the first dielectric layer (14), a second portion of the insulating layer (120), and a portion of the first etch stop layer (13) to form an opening (24 and 25) and expose the conductive line (10, fig. 10, col. 7:26-57); and filling the opening (24 and 25) with conductive material (29, fig. 12, col. 8:39-42).
As to claim 16, Zhao in view of Ho further teach applying a photoresist over the insulating layer after removing the portion of the insulating layer and the portion of the second etch stop layer to expose the portion of the first dielectric layer (Zhao, fig. 7).
As to claim 17, Zhao in view of Ho further teach forming a third etch stop layer (30) over the second dielectric layer (18) and the conductive material (29, Zhao, fig. 12, col. 9:6-10).
As to claims 18 and 19, Zhao in view of Ho do not explicitly teach forming a third dielectric layer over the third etch stop layer and forming additional conductive material over the third dielectric layer. However, this is just the formation of another metallization layer. Multiple metallization layers are known in the art and are obvious so as to properly interconnect the device to the outside world.
As to claim 20, Zhao in view of Ho further teach filling the opening (24 and 25) with the conductive material comprises forming both a via (thinner, bottom part of 29) and a trench within the opening (thicker, top part of 29, Zhao, fig. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US 2019/0229062) teaches a multiple layered etch stop layer [0034] – [0036]. Any of these layers can also be considered an insulating layer.

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
8/9/22